 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES BANKRUPTCY COURT
 8
                                    WESTERN DISTRICT OF WASHINGTON
 9
       In re:                                              Case No. 18-42579-MJH
10
                                                           ORDER APPROVING ATTORNEY’S
11     TIMOTHY ALLEN METZGER                               COMPENSATION
12     DIANA RENEE METZGER

13
                                       Debtor(s).
14
            THIS MATTER came before the Court on the Attorney’s Application for Compensation in a
15
     Chapter 13 Case filed by          ELLEN ANN BROWN                                      . (“Applicant”).
16
     Based on the application,
17

18          It is hereby ORDERED that:

19          1.     Applicant is awarded compensation of $____2175.00___________________ as an
            administrative expense under 11 U.S.C. § 503(b).
20
            2.     The compensation shall be paid according to the confirmed plan or, if a plan is never
21          confirmed, prior to dismissal or conversion (subject to applicable Trustee’s fee).

22          3.      Unless the Court orders otherwise, if this case is dismissed or converted after plan
            confirmation, the Chapter 13 Trustee shall send undisbursed plan payments on hand to debtor(s)
23          in care of the Applicant, if the Applicant is the debtor(s)’ attorney at the time of dismissal or
24

25


     Order Approving Attorney’s Compensation
     Local Forms W.D. Wash. Bankr., Form 13-10
     Eff. 12/14
            conversion.
 1                                                   / / /End of Order/ / /
 2   Presented by:
 3   /s/ Ellen Ann Brown
                                                 _
     ELLEN ANN BROWN WSB 27992
 4   744 S Fawcett Ave
     Tacoma, WA 98402
 5   253-573-1958
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     Order Approving Attorney’s Compensation
     Local Forms W.D. Wash. Bankr., Form 13-10
     Eff. 12/14
